 


110 HR 498 IH: Energy Policy Reinvestment Act of 2007
U.S. House of Representatives
2007-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 498 
IN THE HOUSE OF REPRESENTATIVES 
 
January 16, 2007 
Mr. Wynn introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Science and Technology, Oversight and Government Reform, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the oil and gas tax subsidies enacted in the Energy Policy Act of 2005, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Energy Policy Reinvestment Act of 2007. 
2.Repeal of tax subsidies for oil and gas enacted by the Energy Policy Act of 2005 
(a)Temporary expensing for equipment used in refining of liquid fuels 
(1)In generalSection 179C of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(i)TerminationThis section shall not apply to production in taxable years ending after the date of the enactment of this subsection.. 
(2)Conforming amendmentsParagraph (1) of section 179C(c) of such Code is amended— 
(A)in subparagraph (B) by striking and before January 1, 2012, and 
(B)by inserting and at the end of subparagraph (D), by striking , and at the end of subparagraph (E) and inserting a period, and by striking subparagraph (F). 
(b)Natural gas distribution linesSection 168(e)(3)(E)(viii) of such Code is amended by striking January 1, 2011 and inserting the date of the enactment of the Energy Policy Reinvestment Act of 2007. 
(c)Natural gas gathering linesSection 168(e)(3)(C)(iv) of such Code is amended by inserting , and before the date of the enactment of the Energy Policy Reinvestment Act of 2007 after April 11, 2005. 
(d)Determination of small refiner exception to oil depletion deductionParagraph (4) of section 613A(d) of such Code is amended to read as follows: 
 
(4)Certain refiners excludedIf the taxpayer or a related person engages in the refining of crude oil, subsection (c) shall not apply to such taxpayer if on any day during the taxable year the refinery runs of the taxpayer and such person exceed 50,000 barrels. . 
(e)Amortization of geological and geophysical expendituresSection 167(h) of such Code is amended by adding at the end the following new paragraph: 
 
(5)TerminationThis subsection shall not apply to any expense paid or incurred in any taxable year ending after the date of the enactment of this paragraph.. 
(f)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act. 
3.Advancement of Hydrogen and Fuel Cell TechnologyAdditional revenues received by the United States as a result of the amendments made by section 2 shall be retained in an account in the Treasury and shall be available, to the extent provided in advance in appropriations Acts, for— 
(1)carrying out hydrogen and fuel cell technology programs under the authority of the Assistant Secretary for Energy Efficiency and Renewable Energy of the Department of Energy, with priority given to programs that have been previously underfunded; and 
(2)carrying out sections 782 and 783 of the Energy Policy Act of 2005 (42 U.S.C 16122, 16123). 
 
